DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed with the written response received on 01/31/2022 have been considered. As directed by the amendment, claims 1, 5, 7 are amended, claim 2 is canceled. Accordingly, an action on the merits follows regarding claims 1, 3-7.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the soft shell” in line 3, it is unclear “the soft shell” in line 3 is the same as “an outer soft shell” in line 2 or another layer of the outer soft shell? There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 are rejected as being indefinite as claims 3-7 are dependent on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganly (US 20190053563)(hereinafter Ganly).
Regarding claim 1, Ganly teaches a football helmet comprising: an outer soft shell (fig 1, para [0093], the headgear has a soft rather than a hard shell) including foam padding (para [0091], [0093],[0095], layer 13, layer 20, layer 10), the soft shell configured to minimize otherwise-injurious radial forces acting upon the head on contact (para [0089]), wherein the soft shell includes facial protection configured to extend substantially over the forehead (fig 1, the forehead part 4) and to lap over the jaw areas to edges of the mouth (the side parts 2,3 configured to lap over the jaw areas to edges of the mouth), wherein the facial protection does not include a rigid face mask (fig 1, the headgear does not include a rigid face mask). 
Regarding claim 3, Ganly teaches the foam padding of the soft shell is fabric-covered (fig 10, para [0091], [0093], a fabric layer 11, an outer fabric 15).
Regarding claim 4, Ganly teaches the foam padding comprises a grid-shaped pattern (fig 1, 10, the barrier foam layer 13 has a grid-shaped pattern).
Regarding claim 5, Ganly teaches the foam padding comprises foam rubber (para [0096], the foam layer 10 and 20 made of an open cell polyurethane foam material, which is known as foam rubber).
Regarding claim 6, Ganly teaches the foam padding comprises one or more of the following: rebound foam; closed cell foam; neoprene foam; viscoelastic polymer gel; memory foam (para [0093], the layer 13 is of a closed cell foam).
Regarding claim 7, Ganly teaches the facial protection comprises a hook and loop fastener clasp for protection of the mouth area (para [0099], the chin strap is mounted through slot 35, the chin strap comprises Velcro, which is known as hook and loop fastener clasp and if the stickiness of the Velcro declines due to wear and tear in use, the chinstrap may be replaced).
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
In response to the Applicant’s arguments that Ganly does not teach the facial protection configured to extend over the jaw area to edges of the mouth, “the facial protection configured to extend over the jaw area of the mouth” is a recitation of functional language. The recitation of the functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. It is also noted that, the helmet will fit differently with different sizes of users. And Ganly teaches the side parts 2,3 have a plurality of through holes 30 for alignment with a wearers ears and a lower part extending down from the through holes 30 which is configured to extend over the jaw area of the mouth of the user (as seen in fig 4). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            


/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732